Case 1:20-cr-20181-DMM Document 10 Entered on FLSD Docket 07/21/2020 Page 1 of 3

                                                Beafe

                               UN ITED STATES D ISTR ICT C O URT
                               SO UTH ERN DISTR ICT OF FLO RID A
                                       M IA M I DIW SIO N

     IJNITED STATES OF AM ERICA ,                        CASE NO.1:20-mj-02803-LM R
     %.                                                             R.p - < t2 t-
                                                                    k                                 -
                                                                                 FILED BY .
                                                                                          -jy y           r.c.
     ANGELO GABRIEL ZO ELLI,

            D efendant.
                                                                                         JdL 2g2222
                                                                                         A
                                                                                        cuï koF
                                                                                             ybll 'l-îMi
                                                                                                      Bf
                                                                                                      z
                                                                                        s. o.  FLA.    ozi


                 JTNOPPOSED M OTION FOR OW RNIGH T TM VEL W ITHIN
                     THE STATE OF FLORIDA FOR W ORK PURPOSES

           TheD efendantintheabovestyled and num bered cause,AN GELO GM R IEL ZAN ELLI,

    respectfully m ovestheCourtforan orderallowing him totravelovem ightw ithin the StateofFlorida

    forwork pup osesand w ould show the Courtasfollow s:

                                                      1.

           1.     TheD efendantwas= ested inthisdistrictonM ay 2l,2020 on aCdm inalCom plaint

    origl ating from theD istrictofColum bia.

                  Atthe defendant's initialappearance hearing on M ay 22,2020 the Courtgranted

    bondand im posed certain conditionsofpre-trialrelease,which conditionsincluded travelrestricted

    totheSouthem DistrictofFlorida.

                  ThedefendantwaivedindictmentandagreedtobechargedbywayofInformationin

    theDiskictofColllmbiaundercasenumber20-mj-091.M oreover,thedefendmltexecutedaplea
    agreementandstatementofoffense(factualproffer)wit.
                                                     htheUzlitedStatesAttomey'sOfficeforthe
    DistzictofColum bia on Jlm e23,2020 and isaw aiting theRule 20 transferto thisdistictforplea

    and sentencing.
                                                 M REU LAW IPLLC
                  2O1M HAMBIIA CIRCLE.SUIT:504.COM LGM LMIFLORIDA33134 TELEPHONE:(786)558-9646
Case 1:20-cr-20181-DMM Document 10 Entered on FLSD Docket 07/21/2020 Page 2 of 3
Case 1:20-mj-O28O3-LMR *SEAL/D* Document9 Entered on FLSD Docket07/20/2020 Page 2
                                                      Of3


                  Thedefendanthascompliedwith a11conditionsofltispre-trialrelease.

           5.     Thedefendantisrequiredtooccasionallytravelovernight(usually 1to3days)for
    businesspup osesoutside the districtalld within the State ofFlorida.

                  D efendantwillnotifyhispre-kialreleaseofficerpriorto any overnighttravelandw ill

    abideby a1lthe conditionsim posed by the pre-trialrelease officerregarding the overnighttravel.

                                                       II.

           CoanselfortheD efendantconferred w ith A ssistantu nhed StatesAttorney Frederick Y ette

    oftheUnited StatesAttorney'jOflk efortheDistrictofColllmbiaaboutthismotion on July 13,
    2020.AUSA Yette isnotopposed to thismotion.

           CounselfortheD efendmntcozlferredw ith A ssistantu ahed StatesA ttorney JonathanBailyn

    ottheunitedStatesAttorney'sOfficefortheSouthernDistictofFloridaaboutthismotiononJuly
    l4,2020.AUSA Baylin isnotopposed to thismotion

           CounselfortheDefendantconferredw ith the defendant'spre-trialrelease officerJuanN uhez

    aboutthism otion on July 17,2020. OffcerN uiez isnotopposed to this m otion.

           AN GELO G A BR IEL ZAN ELLI prays thatthe Courtenter an allow ing him to travel

    overnightoutside of the Southern District of Florida for business pup oses as required by llis

    em ployer.

                                                    Respectfully Subm itted,                      tw ' '   '
                                                    ABR EU LA W PLLC
                                                                                        .
                                                    Zs/RobertE. Abreu.Esq.                        >
                                                    ROBERTE.ABREU,ESQ.
                                                    FloridaBarN tzm ber: 691119
                                                    201 A lhnm bra Circle,Suite 504
                                                    CoralGables,Florida 33134
                                                    Main:(786)558-9646
                                                    Direct:(786).870-5917
                                                    E-mail:robert@abreulaw.com
                                               M REU LAW.PLLC
                  2O1M HAMBM CTRCLL SUITE504,CoIIAL GABLM .M RIDA 33134 W LEPHONS:(Z86)558-9646
Case 1:20-cr-20181-DMM Document 10 Entered on FLSD Docket 07/21/2020 Page 3 of 3
Case1:2O-mj-02803-LMR *SEALEDA Document9 Entered on FLSD Docket07/20/2020 Page 3
                                                     of3
                                                                                                            !


                                     CERTIFICATE O F SERW CE

           1H EM BY CERTIFY thata true and correctcopy oftheforegoing w asfiled via electronic
    filing using the CM /ECF system with the Clerk ofthe Courtwhich sente-m ailnotification ofsuch
    filing to a11CM /ECF padicipantsin thiscaseand thata separateelectronic m ailcopy w asfunzished
    toFrederickW.Yette,AUSA,frederick.yette@usdoj,gov,onthis20thdayo                       y20)0. .-.   .
                                                   /s/RobertE.Abreu Es .,                    ,          .
                                                   ROBERT E.A BREU ,ES .




                                                M REU LAW .PLLC
                   2O1M HAM:M CIRCLE.3UITE504.CORAL GABLES,M RIDA33!34 TELEPHONE:(M 6)&58-9646
